DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on August 24th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on August 24th, 2021 is acknowledged and isanswered as follows. 
Applicant's remarks, see pg. 6, with respect to the objections of claims 21-27 under informalities have been fully considered and are persuasive. Therefore, the objections of the claims have been withdrawn. 
Applicant's arguments, see pgs. 6-8, with respect to the rejections of claims under 35 U.S.C 102(a)(2) and 103(a) have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (Pub. No.: US 2020/0295160 A1), hereinafter as Chen.
Regarding claim 15, Chen discloses a method for manufacturing a semiconductor device in Figs. 1-10, comprising: forming a first patterned mask layer (layer 16/14) over a substrate (substrate 12) (see Fig. 1-2 and [0008), wherein the first patterned mask layer comprises mask portions (portions of layers 16/14) separated from each other (separating by opening 20) (see Fig. 2); depositing an epitaxial layer (depositing semiconductor layer 22) above the first patterned mask layer and in contact with the substrate (same material with substrate 12 made of GaN) (see Fig. 3 and [0010); etching the epitaxial layer, the first patterned mask layer, and the substrate to form at least one semiconductor fin (forming fin structure 32) (see Figs. 6-10 and [0011-0015]); forming an isolation structure (forming insulating layer 36) adjacent the semiconductor fin (see Figs. 8-9 and [0016]); and forming a gate structure (forming gate dielectric layer 42 and gate electrode 44) above the semiconductor fin and the isolation structure (see Fig. 10 and [0017-0018]). 
Regarding claim 20, Chen discloses the method of claim 15, wherein the epitaxial layer and the substrate are made of different materials (substrate 12 is bulk GaN while semiconductor 22 is epitaxial GaN) (see [0008] and [0010]).


Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: as recited in claim 16; and further comprising implanting the substrate before forming the first patterned mask layer as recited in claim 19. Claims 17-18 depend on claim 16, and therefore also include said claimed limitation.
Claims 21-34 are allowed over prior art of record.  
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: forming a trench in the first epitaxial layer such that the trench exposes the substrate, forming a plurality of masks in the trench and on the substrate, wherein top surfaces of the masks are lower than a top surface of the first epitaxial layer as recited in claim 21; and forming a dielectric structure in the trench of the first epitaxial layer, depositing a second epitaxial layer over the substrate and in the trench of the first epitaxial layer such that a void is defined by the second epitaxial layer and the dielectric structure as recited in claim 28. Claims 22-26 and 27-34 depend on claims 21 and 28, and therefore also include said claimed limitation.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CUONG B NGUYEN/Primary Examiner, Art Unit 2818